United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50279
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RITA L. VAILLANCOURT,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. SA-02-M-548-ALL
                      USDC No. SA-03-CR-370-ALL
                         --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rita L. Vaillancourt appeals her conviction for driving

while intoxicated at Fort Sam Houston in San Antonio, Texas.         She

argues that her conviction is not supported by sufficient

evidence.   A review of the evidence in the light most favorable

to the Government indicates that the magistrate judge’s finding

of guilt was supported by substantial evidence.   See United

States v. Mathes, 151 F.3d 251, 252 (5th Cir. 1998).

Vaillancourt was driving in an erratic manner and at a high rate

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-50279
                                  -2-

of speed just prior to being stopped at the post gate of Fort Sam

Houston.   She told the military police officer that she had had a

few drinks at the Riverwalk that evening.    Four military police

officers, who were trained in alcohol and drug recognition,

testified that in their opinion Vaillancourt was under the

influence of alcohol and incapable of safely operating a motor

vehicle on the evening that she was stopped.    The officers

testified that she had a strong odor of alcohol on her breath,

bloodshot and glassy eyes, disheveled hair and clothing, a lack

of balance, and thick and slurred speech, and she had been

crying.    She was unable to perform a dexterity test and unable to

complete an intoxilyzer test after two attempts.    A review of

this evidence in the light most favorable to the Government

indicates that the evidence was sufficient to support

Vaillancourt’s conviction.    See id.

     Vaillancourt argues that her constitutional right to a

speedy trial was violated as she was arrested on March 9, 2002,

and was not tried until July 10, 2003 and the delay caused her

undue anxiety and concern.    Vaillancourt was apprehended and

detained for this offense by military police on March 9, 2002.

Vaillancourt was charged by information on October 24, 2002.

Assuming without deciding that Vaillancourt’s right to a speedy

trial accrued on March 9, 2002, and that there was a 16-month

delay before her trial, Vaillancourt has not shown that her

constitutional right to a speedy trial was violated.    The
                           No. 04-50279
                                -3-

Government moved for continuances because a critical Government

witness was deployed in the Middle East and unavailable for

trial.   Thus, the Government had a legitimate reason for the

delay and did not intentionally cause this delay to obtain a

strategic advantage.   Vaillancourt has shown only minimal

prejudice of undue anxiety and concern.   She concedes that she

was not incarcerated prior to the trial and that her defense was

not prejudiced by the delay.   Therefore, she has not shown that

her constitutional right to a speedy trial was violated.     See

Cowart v. Hargett, 16 F.3d 642, 646 (5th Cir. 1994).

     AFFIRMED.